Title: [From Thomas Jefferson to Benjamin Dudley, 7 May 1784]
From: Jefferson, Thomas
To: Dudley, Benjamin


[Annapolis, 7 May 1784. Entry in SJL reads: “Dudley. That I have sent on 2d. pr. spectacles to Virga.-he may expect the 1st or the money in a fortnight.” Not found, but see TJ to Madison, this date, and Madison to TJ, 15 May. While TJ does not give the first name of Dudley in this entry or in the letter to Madison of this date, there can be little doubt that the maker of the spectacles was Benjamin Dudley whom Robert Morris invited from Boston to Philadelphia in the summer of 1781 for the purpose of undertaking work in the mint; see Jefferson’s Notes on Coinage, editorial note, printed above at end of Apr. 1784.]
